TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00237-CV



                                     George Alejos, Appellant

                                                  v.

   The State of Texas and VIA Metropolitan Transit Advanced Transportation District,
                                      Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
     NO. D-1-GN-13-004230, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                             MEMORANDUM OPINION


                This cause concerns a continuation of the same controversy that is the subject of our

April 2, 2014, Opinion and Judgment in Cause Nos. 03-14-00109-CV and -00139-CV (Alejos I).1

Following our remand in Cause No. 03-14-00139-CV (the “First Bond Appeal”), the district court

conducted an evidentiary hearing and set a new bond in the amount of $3.855 million to secure the

District against damages or costs that may occur because of the delay caused by Alejos’s continued

participation if the District finally prevails (the Second Order Setting Bond).2 As with the First Bond

Appeal, Alejos timely perfected an appeal from the Second Order Setting Bond—this cause (the



       1
          Alejos v. State of Tex. & VIA Metro. Transit Advanced Transp. Dist., ___ S.W.3d ___,
Nos. 03-14-00109-CV & 03-14-00139-CV, 2014 WL 1349018 (Tex. App.—Austin Apr. 2, 2014,
no pet. h.).
       2
           See Tex. Gov’t Code §§ 1205.101-.103.
“Second Bond Appeal”)—and did not attempt to comply with the new bond within the ten-day

statutory deadline.3

                 In this Second Bond Appeal, Alejos brings three issues. In his first issue, Alejos

insists that the district court lacked authority to issue a bond order at this juncture in the proceedings,

after the Judgment Appeal had already been perfected. We reject this contention for the same

reasons we concluded in Alejos I that Alejos is subject to the bond requirement,4 and Alejos has not

persuaded us that we should alter our reasoning.5 In his second and third issues, Alejos argues that

the district court abused its discretion in failing to find that he had established his entitlement to a

temporary injunction against issuance of the securities at issue (a defense or exception to the

bond requirement6) and in setting the amount of the bond at $3.855 million. Having reviewed the

record, we find no abuse of discretion in either regard. We overrule Alejos’s issues and affirm the

district court’s Second Bond Order.

                 After Alejos had perfected this Second Bond Appeal, the District obtained an order

from the district court purporting to dismiss Alejos as a party for failure to comply with the Second

Order Setting Bond.7 In response, Alejos amended his notice of appeal in this cause to challenge the


        3
            See id. §§ 1205.068(a)(1), .105.
        4
         Alejos I, 2014 WL 1349018, at *9-10 (citing Hotze v. City of Houston, 339 S.W.3d 809,
816 (Tex. App.—Austin 2011, no pet.)).
        5
         As a precautionary measure, Alejos has filed a motion for rehearing concerning the First
Bond Appeal in the event his arguments in the Second Bond Appeal would require us to revisit our
holdings in Alejos I. We have overruled that motion by separate order.
        6
            See Tex. Gov’t Code § 1205.102.
        7
            See id. § 1205.104.

                                                    2
district court’s order of dismissal.8 We dismiss Alejos’s appeal of the district court’s dismissal order

as moot in light of our Opinion and Judgment today dismissing the Judgment Appeal.9

                  Given the expedited nature of these proceedings, and because the parties’ briefing has

already exhaustively addressed the dispositive issues, we order that no motions for rehearing may

be filed in this cause.10




                                                   __________________________________________

                                                   Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Affirmed in part, Dismissed as Moot in part

Filed: May 15, 2014




        8
             See id. §§ 1205.068(a)(1), .105(a).
        9
         Alejos v. State of Tex. & VIA Metro. Transit Advanced Transp. Dist., No. 03-14-00109-CV,
slip op. at 1-2 (Tex. App.—Austin May 15, 2014, no pet. h.) (supp. op.), available at
http://www.3rdcoa.courts.state.tx.us.
        10
             See Tex. R. App. P. 49.4.

                                                     3